Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021, 6/28/2021, and 11/16/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method for ascertaining an approximation and/or a prognosis for a true degradation state of a rechargeable battery, the method comprising the following steps: providing a time sequence, discretized into predefined time steps, of values of a degradation state ascertained using measuring technology, for points in time in the past; providing a trained Hidden Markov Model (HMM), which indicates as a function of the true degradation state: at which probability which particular value of the degradation state is monitored during the ascertainment using the measuring technology, and at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step; ascertaining, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence; and evaluating the approximation and/or prognosis based on the most probable characteristic”.
Regarding Claim 8, the claim recites “A method for training a Hidden Markov Model, the method comprising the following steps: providing time sequences of a characteristic of a true degradation state of a multitude of batteries during their use; providing a physical model which maps measured values of at least a clamping voltage, a discharge current, and a 102396862.116charge state of the battery to a value of a degradation state; ascertaining, using measuring-technology related uncertainties inherent in a measurement of the measured values, as a function of the true degradation state, at which probability which value of the degradation state is monitored when ascertaining the measured values using measuring technology and utilizing the physical model; and ascertaining, using the characteristic of the true degradation state, at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step”.
Regarding Claim 11, the claim recites “A non-transitory machine-readable data carrier on which is stored a computer program for ascertaining an approximation and/or a prognosis for a true degradation state of a rechargeable battery, the computer program, when executed by one or more computers, causing the one or more computers to perform the following steps: providing a time sequence, discretized into predefined time steps, of values of a degradation state ascertained using measuring technology, for points in time in the past; 102396862.117providing a trained Hidden Markov Model (HMM), which indicates as a function of the true degradation state: at which probability which particular value of the degradation state is monitored during the ascertainment using the measuring technology, and at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step; ascertaining, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence; and evaluating the approximation and/or prognosis based on the most probable characteristic”.
Regarding Claim 12, the claim recites “A computer configured to ascertain an approximation and/or a prognosis for a true degradation state of a rechargeable battery, the computer configured to: provide a time sequence, discretized into predefined time steps, of values of a degradation state ascertained using measuring technology, for points in time in the past; provide a trained Hidden Markov Model (HMM), which indicates as a function of the true degradation state: at which probability which particular value of the degradation state is monitored during the ascertainment using the measuring technology, and at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step; 102396862.118ascertain, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence; and evaluate a desired approximation and/or prognosis based on the most probable characteristic”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claims 1 and 8; and apparatus for claims 11 and 12).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in a claims that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “providing a time sequence, discretized into predefined time steps, of values of a degradation state ascertained using measuring technology, for points in time in the past; providing a trained Hidden Markov Model (HMM), which indicates as a function of the true degradation state: at which probability which particular value of the degradation state is monitored during the ascertainment”, and “at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step; ascertaining, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0013], [0015], [0016], [0017], and [0037], as published, hereinafter). The step of “evaluating the approximation and/or prognosis based on the most probable characteristic” is a mental process, therefore, it is considered to be an abstract idea.
In claim 8, the steps of “providing time sequences of a characteristic of a true degradation state of a multitude of batteries during their use; providing a physical model which maps measured values of at least a clamping voltage, a discharge current, and a 102396862.116charge state of the battery to a value of a degradation state; ascertaining”, and “as a function of the true degradation state, at which probability which value of the degradation state is monitored when ascertaining the measured values using measuring technology and utilizing the physical model; and ascertaining, using the characteristic of the true degradation state, at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0013], [0015], [0016], [0017], and [0037]). 
In claim 11, the steps of “providing a time sequence, discretized into predefined time steps, of values of a degradation state ascertained using measuring technology, for points in time in the past; providing a trained Hidden Markov Model (HMM), which indicates as a function of the true degradation state: at which probability which particular value of the degradation state is monitored during the ascertainment”, and “at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step; ascertaining, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence; and evaluating the approximation and/or prognosis based on the most probable characteristic” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0013], [0015], [0016], [0017], and [0037]). The step of “evaluating the approximation and/or prognosis based on the most probable characteristic” is a mental process, therefore, it is considered to be an abstract idea.
In claim 12, the steps of “provide a time sequence, discretized into predefined time steps, of values of a degradation state ascertained using measuring technology, for points in time in the past; provide a trained Hidden Markov Model (HMM), which indicates as a function of the true degradation state: at which probability which particular value of the degradation state is monitored during the ascertainment”; and “at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step; 102396862.118ascertain, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0013], [0015], [0016], [0017], and [0037]). The step of “evaluate a desired approximation and/or prognosis based on the most probable characteristic” is a mental process, therefore, it is considered to be an abstract idea.
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprises the following additional elements:
In Claim 1: using the measuring technology.
The preamble in Claim 1, “A method for ascertaining an approximation and/or a prognosis for a true degradation state of a rechargeable battery” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “using the measuring technology” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 8: using measuring-technology related uncertainties inherent in a measurement of the measured values.
The preamble in Claim 8 “A method for training a Hidden Markov Model” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements “using measuring-technology related uncertainties inherent in a measurement of the measured values” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 11: using the measuring technology.
The preamble in Claim 11 “A non-transitory machine-readable data carrier on which is stored a computer program for ascertaining an approximation and/or a prognosis for a true degradation state of a rechargeable battery, the computer program, when executed by one or more computers, causing the one or more computers to perform the following steps” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer and a generic machine-readable data carrier are generally recited and therefore, not qualified as particular machines. The additional element “using the measuring technology” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 12: using the measuring technology.
The preamble in Claim 12 “A computer configured to ascertain an approximation and/or a prognosis for a true degradation state of a rechargeable battery, the computer configured to” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. The additional element “using the measuring technology” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claims elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, using the measuring technology is disclosed by “Park US 20160161567”, [0026], [0091], [0104], [0109], [0119], [0121]; and “Chaturvedi US 20130311115”, [0010]; [0012], [0014], [0018].
For example, using measuring-technology related uncertainties inherent in a measurement of the measured values is disclosed by “Chaturvedi US 20130311115”, [0005], [0012], [0014], [0017], [0042], [0044], [0061], [0070];  and “Plett WO 2006057468”, Page 2, Lines 1-12; Page 6, Lines 6-14; Page 18, Lines 8-14.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-7 and 9-10 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable 
over “Park US 20160161567” in view of “Capacity-Fading Behavior Analysis for Early Detection of Unhealthy Li-Ion Batteries”, Changyong Lee, IEEE Transactions on Industrial Electronics, Vol. 68, No. 3, March 2021, Date of publication February 13, 2020, hereinafter “Lee”. The NPL “Capacity-Fading Behavior Analysis for Early Detection of Unhealthy Li-Ion Batteries” is from IDS.
	As to claim 1, Park teaches “A method for ascertaining an approximation and/or a prognosis for a true degradation state of a rechargeable battery ([0029]; [0095]), the method comprising the following steps: providing a time sequence, discretized into predefined time steps, of values of a degradation state ascertained using measuring technology, for points in time in the past (Figure 14B; [0029];[0093]; [0095] teaches “the time information accumulator 910 partitions sensing data of a battery into sections in a predetermined range for each of a voltage, a current, and a temperature, and accumulates time information during a period of time during which the battery is used in each of the sections. The life estimator 930 estimates a life of the battery corresponding to a usage history of the battery”; i.e., the life of the battery (EOL) is a state of health (SOH) of the battery, and the SOH reflects the true degradation state of the battery); providing a trained Hidden Markov Model (HMM), which indicates as a function of the true degradation state: particular value of the degradation state is monitored during the ascertainment using the measuring technology, and the true degradation state is maintained for what length of time, and/or the true degradation state transitions to which worse degradation state in a next time step ([0096]; [0110] teaches “The learner includes, for example, at least one of a neural network, an HMM, a Bayesian network, an SVM, and a DT. The learning information determiner 1030 stores a determined parameter. The parameter stored in the learning information determiner 1030 is used to estimate the EOL of the battery”); ascertaining, from the provided time sequence ([0009]; [0101]) and the HMM ([0110]), the true degradation state in the past that is in agreement with the provided time sequence (Figure 14B; [0087]; [0090]; [0093]; [0095]; i.e., the life of the battery is a state of health (SOH) of the battery, and the SOH reflects the true degradation state of the battery. Park’s system accumulates and stores information such as voltage, current and temperature, and time information for the time period that the battery is used, and therefore, can determines the true degradation state of the battery for any time period that the battery is used).”
	Park does not explicitly teach “ascertaining, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence; and evaluating the approximation and/or prognosis based on the most probable characteristic”.
	Lee teaches “ascertaining, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence (Abstract; Page 2659, Right, [02]; Page 2661, Right, [01]; Page 2662, Left, [03] to [04] teaches “The model parameters are then estimated using the Baum–Welch algorithm [36], which is a special case of the expectation maximization algorithm [37], whereas the Viterbi algorithm is used to obtain the most probable state sequence [38]. In particular, the Baum–Welch algorithm is designed to alternate between the expectation and maximization steps to find the maximum likelihood estimate of the HMM parameters. The Viterbi algorithm calculates the highest probability path, keeps track of it as an array, and then backtracks from the final state to the first state to choose the most probable state at every instance. As a result, the states of a test battery over different cycles are obtained, along with a state transition probability matrix, an observation probability density matrix, and an initial state probability vector”; i.e., when a battery is frequently used, the life of the battery decreases, and an increase in a number of the battery charged and discharged cycles increases, the life of the battery is reduced. The reduction in the life of the battery correlates to a usage history of the battery, and a state of health (SOH) reflects the true degradation state of the battery. Lee’s system can estimate the probability that the test batteries are at a certain state (i.e., healthy or unhealthy), and can also estimates the future SOH using curves to time-series capacity fade data. Thus, the system can determines the SOH and true degradation state of the battery for any time period that the battery is used); and evaluating the approximation and/or prognosis based on the most probable characteristic (Page 2660, Left, [02]; Page 2662, Left, [03]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Park in view of Lee. This combination would improve the determination of the state of degradation and the state of health of the batteries, and the remain useful life of the batteries.

As to claim 4, the combination of Park and Lee teaches the claimed 
limitations as discussed in Claim 1.
Park teaches “during discharging of the battery, time sequences of a clamping 
voltage, a discharge current, and a charge state of the battery are acquired ([Figures 5, 8 and 12; [0075]; [0079]; [0095] teaches “the time information accumulator 910 partitions sensing data of a battery into sections in a predetermined range for each of a voltage, a current, and a temperature, and accumulates time information during a period of time during which the battery is used in each of the sections”; i.e., in Figure 5, a voltage pattern 520 represents different voltages that are acquired during discharging of the battery. In Figure 12, graphs 1210, 1220, and 1230 show voltage data 1211, current data 1221, and temperature data 1231, respectively acquired
during charging and discharging of the battery. The time information accumulator 910 partitions acquired data of a battery into sections in a predetermined range for each of a voltage, a current, and a temperature during which the battery is used (discharged), [0095]), and the values of the degradation state are ascertained from the time sequences of the clamping voltage using a physical model of degradation state ([0079] teaches “FIG. 8 illustrates an example of a change in a battery life due to a change in a cut-off voltage. The cut-off voltage refers to a voltage at which charging or discharging is terminated. FIG. 8 illustrates a degree that a discharge capacity 820 is reduced when the cut-off voltage is adjusted to be less than a degree of a discharge capacity 810 that is reduced when the cut-off voltage is not adjusted”; [0095]; [0110]; i.e., figure 8 shows a change in a battery lifespan due to a change in a cut-off voltage (“clamp voltage”). The SOH reflects the true degradation state of the battery, and Park’s system accumulates and stores information such as voltage, current and temperature, and time information for the time period that the battery is used, and therefore, can determines the true degradation state of the battery for any time period that the battery is used. The HMM model can estimate the end of life (EOL) of a battery using the battery parameter stored in the system).”

As to claim 5, the combination of Park and Lee teaches the claimed 
limitations as discussed in Claim 4.
	Park teaches “a time sequence of at least a temperature in the battery is acquired during the discharging and the temperature is taken into account in the physical model ([0009]; [0104] teaches “example, the training data acquirer 1010 measures at least one of a voltage signal, a current signal, and a temperature signal of the battery in real time, and acquires training data”; [0110]).”

As to claim 6, the combination of Park and Lee teaches the claimed 
limitations as discussed in Claim 1.
	Park does not explicitly teach “the most probable characteristic of the true degradation state is ascertained using a Viterbi algorithm”.
	Lee teaches “the most probable characteristic of the true degradation state is ascertained using a Viterbi algorithm (Abstract; Page 2659, Right, [02]; Page 2661, Right, [01]; Page 2662, Left, [03] – [04] teaches “the Viterbi algorithm is used to obtain the most probable state sequence [38]. In particular, the Baum–Welch algorithm is designed to alternate between the expectation and maximization steps to find the maximum likelihood estimate of the HMM parameters. The Viterbi algorithm calculates the highest probability path, keeps track of it as an array, and then backtracks from the final state to the first state to choose the most probable state at every instance. As a result, the states of a test battery over different cycles are obtained, along with a state transition probability matrix, an observation probability density matrix, and an initial state probability vector. Finally, the future state of the test battery can be classified”; i.e., the reduction in the life of the battery correlates to a usage history of the battery, and a state of health (SOH) reflects the true degradation state of the batter. Lee’s system can estimate the probability that the test batteries are at a certain state (i.e., healthy or unhealthy), and the system uses Viterbi algorithm and can determine the most probable characteristic of the true degradation state of the battery).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Park in view of Lee. This combination would improve the determination of the state of degradation and the state of health of the batteries, and the remain useful life of the batteries.

As to claim 7, the combination of Park and Lee teaches the claimed 
limitations as discussed in Claim 1.
	Park teaches “when a prognosis ascertained for a future point in time for the true degradation state satisfies a predefined criterion, a time period up to the future point in time is considered a remaining usable service life of the battery ([0095]; [0097] teaches “the life estimator 930 extracts expected time information by predicting a change in the accumulated time information due to battery use, and estimates an EOL of the battery based on the expected time information. The expected time information refers to time information expected in the future”; [0101]).”

As to claim 10, the combination of Park and Lee teaches the claimed 
limitations as discussed in Claim 1.
	Park teaches “a traction battery of an at least partly electrically driven vehicle is selected as the battery ([0005; [0006]; [0007]; [0086).

	As to claim 11, Park teaches “A non-transitory machine-readable data carrier on which is stored a computer program for ascertaining an approximation and/or a prognosis for a true degradation state of a rechargeable battery, the computer program, when executed by one or more computers ([0095]; [0101]; [0172]; [0173]), causing the one or more computers to perform the following steps: providing a time sequence, discretized into predefined time steps, of values of a degradation state ascertained using measuring technology, for points in time in the past ([0093]; [0095] teaches “when a battery is frequently used, the life of the battery decreases. Accordingly, the reduction in the life of the battery correlates to a usage history of the battery. For example, the time information accumulator 910 partitions sensing data of a battery into sections in a predetermined range for each of a voltage, a current, and a temperature, and accumulates time information during a period of time during
which the battery is used in each of the sections. The life estimator 930 estimates a life of the battery corresponding to a usage history of the battery”; [0101]; i.e., the life of the battery is a state of health (SOH) of the battery, and the SOH reflects the true degradation state of the battery. Park’s system accumulates and stores time for the time period that the battery is used, and therefore, can determines the true degradation state of the battery for any time period that the battery is used); providing a trained Hidden Markov Model (HMM), which indicates as a function of the true degradation state: the degradation state is monitored during the ascertainment using the measuring technology, and the true degradation state is maintained for what length of time, and/or the true degradation state transitions to which worse degradation state in a next time step ([0029]; [0093]; [0095] teaches “The life estimator 930 estimates a life of the battery corresponding to a usage history of the battery”; [0101]; [0110]; i.e., the SOH and the reduction in the life of the battery correlates to a usage history of the battery. The state of health (SOH) reflects the true degradation state of the battery. The life estimator extracts a remaining life of the battery and estimates the end of life (EOL) of the battery which is the worst degradation state in the next time step); ascertaining, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence ([0093]; [0095]; [0110]).”
	Park does not explicitly teach “at which probability which particular value of the degradation state is monitored during the ascertainment using the measuring technology, and at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step; ascertaining, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence; and evaluating the approximation and/or prognosis based on the most probable characteristic”.
	Lee teaches “probability which particular value of the degradation state is monitored during the ascertainment using the measuring technology, and at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step (Page 2659, Left, [01]; Page 2659, Right, [02] teaches “This method fits the prescribed curves to time-series capacity fade data and extrapolates those curves beyond the range of data to obtain estimates of the future SOH”; Page 2659, Right, [03]; Page 2660, Left, [02]; i.e., an increase in a number of the battery charged and discharged cycles increases, the life of the battery is reduced. The reduction in the life of the battery correlates to a usage history of the battery, and a state of health (SOH) reflects the true degradation state of the battery); ascertaining, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence (Abstract; Page 2659, Right, [02]; Page 2661, Right, [01]; Page 2662, Left, [03] to [04] teaches “The model parameters are then estimated using the Baum–Welch algorithm [36], which is a special case of the expectation maximization algorithm [37], whereas the Viterbi algorithm is used to obtain the most probable state sequence [38]. In particular, the Baum–Welch algorithm is designed to alternate between the expectation and maximization steps to find the maximum likelihood estimate of the HMM parameters. The Viterbi algorithm calculates the highest probability path, keeps track of it as an array, and then backtracks from the final state to the first state to choose the most probable state at every instance. As a result, the states of a test battery over different cycles are obtained, along with a state transition probability matrix, an observation probability density matrix, and an initial state probability vector”; i.e., when a battery is frequently used, the life of the battery decreases, and an increase in a number of the battery charged and discharged cycles increases, the life of the battery is reduced. The reduction in the life of the battery correlates to a usage history of the battery, and a state of health (SOH) reflects the true degradation state of the battery. Lee’s system can estimate the probability that the test batteries are at a certain state (i.e., healthy or unhealthy), and can also estimates the future SOH using curves to time-series capacity fade data. Thus, the system can determines the SOH and true degradation state of the battery for any time period that the battery is used); and evaluating the approximation and/or prognosis based on the most probable characteristic (Page 2660, Left, [02]; Page 2662, Left, [03]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Park in view of Lee. This combination would improve the determination of the state of degradation and the state of health of the batteries, and the remain useful life of the batteries.

	As to claim 12, Park teaches “A computer configured to ascertain an approximation and/or a prognosis for a true degradation state of a rechargeable battery ([0080]; [0170]), the computer configured to: provide a time sequence, discretized into predefined time steps, of values of a degradation state ascertained using measuring technology, for points in time in the past ([0093]; [0095] teaches “when a battery is frequently used, the life of the battery decreases. Accordingly, the reduction in the life of the battery correlates to a usage history of the battery. For example, the time information accumulator 910 partitions sensing data of a battery into sections in a predetermined range for each of a voltage, a current, and a temperature, and accumulates time information during a period of time during which the battery is used in each of the sections. The life estimator 930 estimates a life of the battery corresponding to a usage history of the battery”; [0101]; i.e., the life of the battery is a state of health (SOH) of the battery, and the SOH reflects the true degradation state of the battery. Park’s system accumulates and stores time for the time period that the battery is used, and therefore, can determines the true degradation state of the battery for any time period that the battery is used); provide a trained Hidden Markov Model (HMM), which indicates as a function of the true degradation state: the degradation state is monitored during the ascertainment using the measuring technology, and the true degradation state is maintained for what length of time, and/or the true degradation state transitions to which worse degradation state in a next time step ([0029]; [0093]; [0095] teaches “The life estimator 930 estimates a life of the battery corresponding to a usage history of the battery”; [0110]; i.e., the SOH and the reduction in the life of the battery correlates to a usage history of the battery. The state of health (SOH) reflects the true degradation state of the battery. The life estimator extracts a remaining life of the battery and estimates the end of life (EOL) of the battery which is the worst degradation state in the next time step; [0101]); ascertain, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence ([0093]; [0095]; [0110]).”
	Park does not explicitly teach “at which probability which particular value of the degradation state is monitored during the ascertainment using the measuring technology, and at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step; ascertain, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence; and evaluate the approximation and/or prognosis based on the most probable characteristic”.
	Lee teaches “probability which particular value of the degradation state is monitored during the ascertainment using the measuring technology, and at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step (Page 2659, Left, [01]; Page 2659, Right, [02] teaches “This method fits the prescribed curves to time-series capacity fade data and extrapolates those curves beyond the range of data to obtain estimates of the future SOH”; Page 2659, Right, [03]; Page 2660, Left, [02]; i.e., an increase in a number of the battery charged and discharged cycles increases, the life of the battery is reduced. The reduction in the life of the battery correlates to a usage history of the battery, and a state of health (SOH) reflects the true degradation state of the battery); ascertain, from the provided time sequence and the HMM, a most probable characteristic of the true degradation state in the past that is in agreement with the provided time sequence (Abstract; Page 2659, Right, [02]; Page 2661, Right, [01]; Page 2662, Left, [03] to [04] teaches “The model parameters are then estimated using the Baum–Welch algorithm [36], which is a special case of the expectation maximization algorithm [37], whereas the Viterbi algorithm is used to obtain the most probable state sequence [38]. In particular, the Baum–Welch algorithm is designed to alternate between the expectation and maximization steps to find the maximum likelihood estimate of the HMM parameters. The Viterbi algorithm calculates the highest probability path, keeps track of it as an array, and then backtracks from the final state to the first state to choose the most probable state at every instance. As a result, the states of a test battery over different cycles are obtained, along with a state transition probability matrix, an observation probability density matrix, and an initial state probability vector”; i.e., when a battery is frequently used, the life of the battery decreases, and an increase in a number of the battery charged and discharged cycles increases, the life of the battery is reduced. The reduction in the life of the battery correlates to a usage history of the battery, and a state of health (SOH) reflects the true degradation state of the battery. Lee’s system can estimate the probability that the test batteries are at a certain state (i.e., healthy or unhealthy), and can also estimates the future SOH using curves to time-series capacity fade data. Thus, the system can determines the SOH and true degradation state of the battery for any time period that the battery is used); and evaluate the approximation and/or prognosis based on the most probable characteristic (Page 2660, Left, [02]; Page 2662, Left, [03]).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Park in view of Lee. This combination would improve the determination of the state of degradation and the state of health of the batteries, and the remain useful life of the batteries.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Park US 20160161567” in view of “Capacity-Fading Behavior Analysis for Early
Detection of Unhealthy Li-Ion Batteries”, Changyong Lee, hereinafter “Lee”, in further view of “Card US 20160064957”.
As to claim 2, the combination of Park and Lee teaches the claimed 
limitations as discussed in Claim 1.
Park teaches “the values of the degradation state are ascertained based on 
a charge quantity that is output to the battery (Figure 1; [0061]; [0066]; [0078]; i.e., the lifespan of the battery is reduced when a number of cycles in which the battery is charged and discharged increases, and when the battery is used in a partially charged state, instead of using the battery in a fully charged state. Based on the state of health (SOH) of the battery, the true degradation state of the battery can be determined).”
	The combination of Park and Lee does not explicitly teach “a charge quantity that is output to the battery when charging the battery from a first clamping voltage to a second, higher clamping voltage“.
	Card teaches “a charge quantity that is output to the battery when charging the battery from a first clamping voltage to a second, higher clamping voltage ([0018]; [0025]; [0041] teaches “in the first charge profile, step down the high time current in a plurality of steps using a comparison of the terminal voltage to a clamp voltage. In the first charge profile, if the terminal voltage is greater than or equal to the clamp voltage, the control circuit is configured to decrease the high time current and increase the clamp voltage”; [0051]; i.e., in the first charge profile, the battery can be charged from initial clamping voltage to the higher clamping voltage).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Park and Lee in view of Card. This combination would optimize charging of the battery and increase battery lifespan.

 As to claim 3, the combination of Park and Lee teaches the claimed 
limitations as discussed in Claim 1.
	Park teaches “the values of the degradation state are ascertained based on a time period, and under loading by a predefined load ([0009]; [0081]; [0095]; i.e., the life of the battery is a state of health (SOH) of the battery, and the SOH reflects the true degradation state of the battery. Park’s system accumulates and stores time for the time period that the battery is used for providing power to the driving vehicle or the electronic device, and therefore, can determines the true degradation state of the battery for any time period that the battery is used).”
	The combination of Park and Lee does not explicitly teach “a clamping voltage of the battery drops from a first value to a second, lower value under loading by a predefined load”.
	Card teaches “the values of the degradation state are ascertained based on a time period during which a clamping voltage of the battery drops from a first value to a second, lower value ([0006] teaches “In the first charge profile, the charge current pulses can be stepped down in the plurality of steps using a comparison of a terminal
voltage of the battery to a clamp voltage”; [0020] teaches “the control circuit 115 can be configured to control the charge current provided by the charge circuit 105 using a comparison of the terminal voltage to a clamp voltage until the charge current is less than or equal to a threshold. Further, the clamp voltage can be adjusted as the
terminal voltage of the battery 105 changes”; [0025]; [0039]; i.e., as the terminal voltage changes, the clamp voltage can be adjusted, and thus, the clamping voltage can decrease from higher voltage to lower voltage in some time periods. Increases SoC will cause more damage to the battery, and when a number of cycles in which the battery is charged and discharged increases, the degradation of the battery will increase, and the lifespan of the battery is reduced).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Park and Lee in view of Card. This combination would optimize charging of the battery and increase battery lifespan.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Park US 
20160161567” in view of “Chaturvedi US 20130311115”, in further view of “Capacity-Fading Behavior Analysis for Early Detection of Unhealthy Li-Ion Batteries”, Changyong Lee, IEEE Transactions on Industrial Electronics, Date of publication February 13, 2020, hereinafter “Lee”. 
	As to claim 8, Park teaches “A method for training a Hidden Markov Model
([0110]), the method comprising the following steps: providing time sequences of a characteristic of a true degradation state of a multitude of batteries during their use (Figure 14B; [0029];[0086]; [0095] teaches “the time information accumulator 910 partitions sensing data of a battery into sections in a predetermined range for each of a voltage, a current, and a temperature, and accumulates time information during a period of time during which the battery is used in each of the sections. The life estimator 930 estimates a life of the battery corresponding to a usage history of the battery”; i.e., the life of the battery is a state of health (SOH) of the battery, and the SOH reflects the true degradation state of the battery. Chaturvedi’s system accumulates and stores time for the time period that the batteries are used, and therefore, can determines the true degradation state of the batteries for any time period that the battery is used); providing a physical model which maps measured values of at least a clamping voltage, a discharge current, and a charge state of the battery to a value of a degradation state ([0026] teaches “The battery life estimation apparatus may also include a training data acquirer configured to acquire the training data of the battery and to measure at least one of a voltage signal, a current signal, and a temperature signal of the battery in real time”; [0075]; [0079]; [0095]; [0110]; i.e.; the model training data acquirer obtains the training data and measured values of voltage and current and temperature of the battery. Figure 8 shows a change in a battery lifespan due to a change in a measured cut-off voltage (“clamp voltage”). The SOH reflects the value of degradation state of the battery, and the HMM model can estimate the end of life (EOL) of a battery using the battery parameter stored in the system); ascertaining, as a function of the true degradation state, value of the degradation state is monitored when ascertaining the measured values using measuring technology and utilizing the physical model ([0026]; [0029]; [0095]; [0110]); and ascertaining, using the characteristic of the true degradation state, the true degradation state is maintained for what length of time, and/or the true degradation state transitions to which worse degradation state in a next time step ([0029]; [0077]; [0093]; [0095] teaches “The life estimator 930 estimates a life of the battery corresponding to a usage history of the battery”; i.e., the SOH and the reduction in the life of the battery correlates to a usage history of the battery. The state of health (SOH) reflects the true degradation state of the battery. The life estimator extracts a remaining life of the battery and estimates the end of life (EOL) of the battery which is the worst degradation state in the next time step; [0101]).”
	Park does not explicitly teach “using measuring-technology related uncertainties inherent in a measurement of the measured values, as a function of the true degradation state”.
	Chaturvedi teaches “using measuring-technology related uncertainties inherent in a measurement of the measured values, as a function of the true degradation state ([0005]; [0014] teaches “approaches which require stable input parameters, which may be available when a system is offline, cannot provide accurate estimates when presented with disturbances in the measured battery parameter signals like voltage and current noise, gain errors and/or measurement bias”; [0043]; i.e., the system cannot provide accurate estimates of the SOH and the SOC. However, Chaturvedi utilizes a modified least squares algorithm with forgetting factor to data and 
measured battery parameter signals, and able to provide accurate estimates of the SOH. Battery aging alters the capacity and internal resistance of the battery over the long term, and the SOH of a cell decreases over cell life. The SOH reflects the true degradation state of the battery).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Park in view of Chaturvedi. This combination would improve the determination of the state of health and the lifespan of the batteries.
	The combination of Park and Chaturvedi does not explicitly teach “ascertaining, at which probability which value of the degradation state is monitored when ascertaining the measured values using measuring technology and utilizing the physical model”.
	Lee teaches “ascertaining, at which probability which value of the degradation state is monitored when ascertaining the measured values using measuring technology and utilizing the physical model (Page 2659, Right, [02] teaches “This method fits the prescribed curves to time-series capacity fade data and extrapolates those curves beyond the range of data to obtain estimates of the future SOH”; Page 2659, Right, [03]; Page 2660, Left, [02]; i.e., an increase in a number of the battery charged and discharged cycles increases, the life of the battery is reduced. The reduction in the life of the battery correlates to a usage history of the battery, and a state of health (SOH) reflects the true degradation state of the battery); and ascertaining, using the characteristic of the true degradation state, at which probability the true degradation state is maintained for what length of time, and/or at which probability the true degradation state transitions to which worse degradation state in a next time step (Page 2659, Left, [01]; Page 2659, Right, [02]; Page 2660, Left, [02]; i.e., Lee’s system can estimate the probability that the test batteries are at a certain state (i.e., healthy or unhealthy), and can also estimates the future SOH using curves to time-series capacity fade data. Thus, the system can determines the SOH, the true degradation state of the battery for any time period that the battery is used, and the end of life of the battery which is the worst state of the degradation state of battery).”
	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Park and Chaturvedi in view of Lee. This combination would improve the determination of the state of degradation and the state of health of the batteries, and the remain useful life of the batteries.

As to claim 9, the combination of Park, Chaturvedi and Lee teaches the claimed 
limitations as discussed in Claim 8.
	Park teaches “the physical model makes the degradation state additionally dependent on at least a temperature inside the battery ([0009]; [0104] teaches “example, the training data acquirer 1010 measures at least one of a voltage signal, a current signal, and a temperature signal of the battery in real time, and acquires training data”; [0110]).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Raghavan US 20150303723” teaches “A battery management system includes one or more fiber optic sensors configured to be disposed within an electrochemical battery. Each fiber optic sensor is capable of receiving input light and providing output light that varies based on the input light and an amount of free or dissolved gas present within the battery. A detector detects the output light and generates an electrical detector signal in response to the output light. Battery management circuitry determines the state of the battery based at least in part on the detector signal”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                          

/TARUN SINHA/Primary Examiner, Art Unit 2863